         Case 2:20-cv-03774-CMR Document 21 Filed 03/05/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG, on behalf of himself                 :
 and others similarly situated,                       :   CIVIL ACTION FILE NO. 2:20-cv-3774
                                                      :
         Plaintiff,                                   :
                                                      :
 v.                                                   :
                                                      :
 PLATINUM PLUS AUTO PROTECTION,                       :
 INC.                                                 :
                                                      :
         Defendant.                                   :
                                                  /

                                STIPULATION OF DISMISSAL

       NOW COMES the parties, by and through their respective attorneys, and pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), and the Plaintiff hereby voluntarily dismiss all of his claims against the

Defendant with prejudice, each party to pay their own costs. The putative class claims are

dismissed without prejudice.



                                                      APPROVED and SO ORDERED
                                                      this 5th day of March 2021. The
                                                      Clerk is directed to CLOSE the
                                                      case.
                                                          /s/ Cynthia M. Rufe
                                                            Cynthia M. Rufe, J.
        Case 2:20-cv-03774-CMR Document 21
                                        20 Filed 03/05/21
                                                 03/01/21 Page 2 of 2




 Dated: March 1, 2021                       Respectfully submitted,

                                             By: /s/ Anthony I. Paronich
                                             Anthony I. Paronich (pro hac vice)
                                             Paronich Law, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             [o] (617) 485-0018
                                             [f] (508) 318-8100
                                             anthony@paronichlaw.com
                                             Attorneys for Plaintiff


                                             By: /s/ Matthew A. Keilson
                                             C. Celeste Creswell (pro hac vice)
                                             Matthew A. Keilson (pro hac vice)
                                             KABAT CHAPMAN & OZMER LLP
                                             17th Street NW, Suite 1550
                                             Atlanta, Georgia 30363
                                             T: (404) 400-7300
                                             F: (404) 400-7333
                                             mkeilson@kcozlaw.com
                                             ccreswell@kcozlaw.com

                                             Counsel for Platinum Plus Auto Protection, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 1st day
of March, 2021 on all counsel of record via the Court’s CM/ECF system.


                                                     /s/ Anthony I. Paronich
                                                     Anthony I. Paronich




                                                 1
